Citation Nr: 1634714	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  13-00 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1965 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A hearing was held on January 20, 2016, by means of video conferencing equipment with the appellant in Detroit, Michigan, before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

In an April 2016 decision, the Board found that new and material evidence had been received sufficient to reopen the issue of entitlement to service connection for a skin disorder.  The Board remanded that issue, as well as the issue of entitlement to a TDIU, for further development.  The appeals have since been returned to the Board for further appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran currently does not have a skin disorder or residuals thereof; symptoms resolved prior to his filing of the claim to reopen the issue of entitlement to service connection for a skin disorder.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO mailed the Veteran a letter in February 2011 notifying him of the information and evidence needed to substantiate the claim for service connection, and informed the Veteran of the efforts VA would take, and his responsibilities, with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision. This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied in this case.  Service treatment and personnel records, VA treatment records, and lay statements from the Veteran have been associated with the claims file.  The Veteran availed himself of the opportunity to present testimony before the Board in January 2016, and a copy of the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ conducting a hearing fulfill two duties to comply with the above the regulation:  (1) the duty to fully explain the issue(s) and (2) the duty to suggest the submission of evidence that may have been overlooked. The Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Pursuant to the Board's April 2016 remand directives, the Veteran was provided with a VA examination and medical opinion in May 2016 with regard to his claim for entitlement to service connection for a skin disorder.  The Board finds that the examination and opinion provided are adequate for adjudicatory purposes, as the examiner considered the Veteran's reported history and symptoms, as well as the medical evidence of record, and provided a rationale for the opinion offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although it does not appear that a clinical examination took place, the report indicates that the Veteran declined physical examination, stating that his prior skin rash had resolved and denying any current skin rash.  Also as directed by the April 2016 remand, the AOJ obtained and associated all VA treatment records from June 2009 to the present with the claims file, and additionally sent the Veteran a letter requesting that he identify any private treatment received for his skin disorder and provide the authorizations necessary for VA to obtain records of such treatment.  The Veteran responded to this letter by returning a signed form but without identifying any private treatment, and a report of general information of record notes that the Veteran confirmed via telephone that he had not seen any private health care providers.  The Board therefore finds that there has been substantial compliance with the directives of the April 2016 remand applicable to the claim for service connection for a skin disorder, and remand to cure any minor deviations is unnecessary.   See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Claim for Service Connection

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.  The requirement of a current disability is satisfied if the claimant has the disability at some point during the pendency of the claim, even if it should resolve prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran is seeking service connection for a skin disorder, which he asserts arose during and is etiologically related to his military service.  As discussed in greater detail in the Board's April 2016 remand, the RO's July 2009 rating decision denying service connection for erythrasma became final, and the Veteran submitted a claim to reopen the issue in December 2010.  The appeal period for the claim for service connection currently before the Board thus began in December 2010.

At the January 2016 Board hearing, the Veteran testified that he incurred a bad-smelling rash all over his body while he served in the Republic of Vietnam, which was not successfully treated until he went to the Ann Arbor Veteran's Hospital in approximately 2009 or 2010, when his doctor gave him a skin cream to use all over his body several times a day for about one year.  The claims file contains notes from an Ann Arbor VA Medical Center (VAMC) dermatological consult from June 2009 documenting the Veteran's described history, noting the presence of light pink scaly patches of the bilateral groin region and hyperkeratotic macerated interdigital spaces in all toe webs on physical examination, and providing a diagnosis of erythrasma with a prescription for clindamycin solution and antibacterial soap.  A June 2009 addendum states that the Veteran was to undergo treatment at home for one month and to call back if he had not improved by that time.  

Pursuant to the Board's April 2016 remand instructions, updated VA treatment records were obtained dating from June 2009 to April 2016 and have been associated with the Veteran's claims file.  There is no indication in these records that the Veteran's skin condition continued or recurred at any time since June 2009.  In a December 2010 statement, the Veteran explained that he had suffered from a dermatological condition previously, and was given "an ointment that cleared up the skin condition" but that the "damage" from his loss of work had been done.  In March 2011, the Veteran submitted an additional statement indicating that his skin condition "seems to have cleared up" but that he continued to use medication to "make sure the problem stays gone."  There is nothing in the contemporaneous VA treatment records to indicate that continued use of the medication was medically necessary or that such use was done at the direction of a physician.

Also pursuant to the Board's April 2016 remand directives, the Veteran was provided with a VA examination with regard to his skin in May 2016.  At that time, the Veteran reported that he was not claiming that he had any skin rash at the present, stating instead that he had been treated at the Ann Arbor VAMC dermatology clinic in approximately 2009 and had been cured of his rash.  For this reason, the Veteran indicated that he did not feel the need to be examined.

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for a skin disability.  In this case, the competent medical evidence demonstrates that while the Veteran had a skin disorder as recently as 2009, it had resolved prior to the date the Veteran submitted his claim to reopen the issue of entitlement to service connection for a skin disability.  Even assuming for argument that the Veteran's erythrasma did not fully resolve until using the prescription medication for a full year, this would mean that that the condition had resolved by June 2010, several months before the beginning of the relevant appeal period.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and in the absence of proof of a present disability, there can be no valid claim.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Evidence must show that the Veteran has the disability for which benefits are being claimed.  See 38 C.F.R. § 3.303.

The Veteran has not claimed, and the evidence does not otherwise demonstrate, that a skin disorder, including the erythrasma diagnosed in June 2009, either continued through the December 2010 date of the claim to reopen the previously-decided issue or underwent a recurrence at some point during or after that date.  To the contrary, in a December 2010 statement, the Veteran wrote that his skin condition had been previously "cleared up", but that losing jobs while his condition was active in the past hindered his ability to procure a job at the present time.  In another statement, made in March 2011, the Veteran again stated that he was previously given an ointment that seemed to have cleared up his skin condition.  Again, although the Veteran asserts that he continued to use the prescribed cream to ensure that the condition did not come back, he has not stated that this was at the direction of his doctors and the medical evidence of record gives no indication that the condition would have recurred had the Veteran ceased using the ointment.

The Board acknowledges the Veteran's statements regarding skin symptoms beginning in service and continuing until successful treatment at the Ann Arbor VAMC in approximately 2009; however, as it would appear that the skin disorder resolved prior to the beginning of the applicable appeal period, there is no current disability to which service connection benefits may attach.  Accordingly, further inquiry into the etiology of the previously-present skin disorder is unnecessary at this time.

For the foregoing reasons, the Board finds that the claim for service connection for a skin disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   



ORDER

Service connection for a skin disability is denied.


REMAND

Although the Veteran has specifically related his inability to obtain and maintain employment to his claimed skin disorder, a medical opinion has not yet been sought as to whether the Veteran's combined service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Veteran is currently service connected for diabetes mellitus, type II, diabetic peripheral neuropathy of the toes of the left foot, diabetic peripheral neuropathy of the toes of the right foot, and cataracts and retinopathy associated with type II diabetes mellitus.  As of October 7, 2011, the combined disability rating for these service-connected disabilities is 60 percent.  The Veteran therefore meets the numeric criterion for a schedular rating for a TDIU, which requires that a Veteran have at least one service-connected disability rated at 60 percent or greater.  See 38 C.F.R. §§  4.16(a), 4.25 (2016).  For purposes of the regulation, the Veteran's service-connected diabetes mellitus and related lower extremity peripheral neuropathy and cataracts and retinopathy are considered to be one disability, as they resulted from a common etiology or single accident.  See id.

In light of this, the Board finds that the Veteran should be scheduled for a VA examination to assess whether the Veteran is unable to obtain and maintain substantially gainful employment due solely to the combined effects of his service-connected disabilities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, including employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether the claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  

As the Board is remanding this issue for further development, the AOJ should take steps to ensure that updated VA treatment records are obtained and associated with the claims file.

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all VA treatment records from April 2016 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of his service-connected disabilities and to determine their impact on his occupational functioning.  The claims folder and a list of the Veteran's service-connected disabilities must be made available to the examiner, and the examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed.

Based on a review of the evidence and interview and examination of the Veteran, the examiner must comment on the functional impact caused solely by the Veteran's service-connected disabilities, and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience.  The examiner is advised that functional limitations due to age or non-service-connected disabilities should not be considered when discussing the Veteran's ability to procure and keep employment.  

The examiner must include in the report the rationale for any and all opinions expressed.  However, if the examiner cannot respond to any inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  

3.  Thereafter, review the requested medical opinion to ensure that it is responsive and fully complies with the directives of this remand; implement corrective procedures as needed.  

4.  After completing the above, readjudicate the issue of entitlement to a TDIU in light of the expanded record.  If the claim remains denied, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond before returning the issue to the Board for further appellate review, if in order.



[CONTINUED ON NEXT PAGE]


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


